 



Exhibit 10.6

     
MEMORANDUM OF AGREEMENT
  Norwegian Shipbrokers’ Association’s
 
  Memorandum of Agreement for sale and
 
  purchase of ships Adopted by The Baltic
 
  and International Maritime Council (BIMCO) in 1956.
Code-name
Dated: 2nd September, 2006
  SALEFORM 1993
 
  Revised 1966, 1983 and 1986/87.

         
ALEXANDRIA SHIPPING CO., LTD., of Limassol, Cyprus
     
hereinafter called the Sellers, have agreed to sell, and
       
IRON BEAUTY SHIPCO LLC, of the Marshall Islands
     
hereinafter called the Buyers, have agreed to buy
       
 
       
Name: m.v. “THALASSINI AVRA”
     
 
       
Classification Society/Class:: Det norske Veritas + 1A1 Bulk Carrier ESP ES
(S) HC-EA EO LCS-SI
     
 
       
IB(+) NAUTICUS
       
 
       
Built: 7/2001   By China Shipbuilding Corporation, Kaohsiung
     
 
       
Flag: Cyprus   Place of Registration: Limassol
     
 
       
Call Sign P3A119    Grt/Nrt. 85,957/54,682
     
 
       
IMO Number: 9212101
     
 
       
hereinafter called the Vessel, on the following terms and conditions
     
 
       
Definitions
     
 
       
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8
     
 
       
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
     
 
       
“Classification Society” or “Class” means the Society referred to in Line 4
     
 
       
1. Purchase Price
     
 
       
US$ 68,400,000 (Sixty Eight Million Four Hundred Thousand Dollars United States
Currency) cash.
     
 
       
2. Deposit
     
 
       
As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price within 3 (three) banking
days from the date of this Agreement has been signed on facsimile by both
parties, which shall be within 3 (three) working days of the date hereof. This
deposit shall be placed with The Royal Bank of Scotland plc, Shipping Business
Centre, 5/10 Great Tower Street London, EC3, Swift Code: RBOSGB2L, and held by
them in a joint interest bearing account for the Sellers and the Buyers, to be
released in accordance with joint written instructions of the Sellers are the
Buyers. Interest if any, to be credited to the Buyers. Any fee charged for
holding the said deposit and for the opening and closing of the account shall be
borne equally by the Sellers and the Buyers.
     
 
       
3. Payment
     
 
       
The said Purchase Price (10% - ten per cent - deposit, 90% - ninety per cent -
balance together with the estimated amount for lubricating oils payable under
Clause 7 herein based on the Sellers/Buyers’ Representative’s agreed quantities
and any other money payable by the Buyers to the Sellers) shall be remitted by
the Buyers and paid in full free of bank charges to the Sellers’ nominated
account with The Royal Bank of Scotland plc, Shipping Business Centre, 5/10
Great
     

 



--------------------------------------------------------------------------------



 



              Tower Street London EC3, Swift Code: RBOSGB2L      
 
            on delivery of the Vessel, but not later than 2 banking days after
the Vessel is in every respect physically ready for delivery in accordance with
the terms and conditions of this Agreement and Notice of Readiness has been
given in accordance with Clause 5. See Also Clause 8.      
 
            4 Inspections      
 
           
a)
  The Buyers have inspected and accepted the Vessel’s classification records and
therefore this the sale is outright and definite subject only to the terms and
conditions of this Agreement. However the Buyers have the right to inspect the
Vessel but this inspection does not constitute a subject to this side nor
prejudice the outright nature hereof.      
 
           
b)
  [Deleted]      
 
           
 
   
 
 
       
 
            5 Notices, time and place of delivery      
 
           
a)
  The sellers shall keep the Buyers fully informed of the Vessel’s programme and
shall provide the Buyers with 30,21,14,10,7 and 3 days notice of the expected
date of readiness for delivery. When the Vessel is at the place of delivery and
in every respect physically ready for delivery following divers’ inspection (See
Clause 17 herein) in accordance with this Agreement the Sellers shall give the
Buyers a written Notice of Readiness for delivery.      
 
           
b)
  The vessel shall be delivered and taken over upon completion of the Vessel’s
next laden voyage after Sines (the Vessel is due to arrive at Sines on/about 1st
September, 2005 to discharge and Characters have nominated her next laden voyage
as puerto Bolivar/Sines) including the balance of her existing Time Charter (See
Clauses 19 and 21 herein) safely afloat at a safe and accessible berth or
anchorage at/one major safe part always in the Sellers’ option within the range
United Kingdom and Hamburg/ Gibraltar range      
 
   
 
  Expected time of delivery between 20th September, 2005 and 30th November, 2005
in the Sellers’ option.      

 



--------------------------------------------------------------------------------



 



             
 
  Date of cancelling (see Clauses 5 c), 6 b) (ii) and 14): 30th November, 2005
in the Buyers’ option. However in the event that the Vessel should have to be
drydocked in accordance with the provisions of Clause 17 herein then the
aforementioned cancelling date shall be extended by the additional time required
for the drydocking and any extra steaming.      
 
           
c)
         
 
           
 
  In the event it is likely that the Vessel will not be able to deliver within
the agreed cancelling date then the Sellers shall inform the Buyers (in writing)
to this effect whereupon the Buyers will be obliged to inform the Sellers within
3 (three) banking days of receipt of such notification whether they wish to
extend the cancelling date or cancel this Agreement. In the event of an
extension then the new cancelling date shall be mutually agreed between both
Buyers and Sellers. In the event of cancellation then the deposit along with
accrued interest shall be returned to the Buyers.        
 
           
 
  If this Agreement is maintained with the a new cancelling date all other terms
and conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.
     
 
           
d)
  Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.    
 
 
           
6.
  Dry Divers Inspection See Clause 17 herein.      
 
           
a)**
  [Deleted]      
 
           
b)**
  [Deleted]      
 
           
 
         

 



--------------------------------------------------------------------------------



 



             
c)
  [Deleted]      
 
           
 
            7 Spares/bunkers. etc.      

     
The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board, on shore and on order. All spare parts and spare equipment
including spare tail-end shaft(s) and/or spare propeller(s)/propeller blade(s),
if any, belonging to the Vessel at the time of inspection used or unused,
whether on board or not shall become the Buyers’ property. Forwarding charges,
if any, shall be for the Buyers’ account. The Sellers are not required to
replace spare parts including spare tail-end shaft(s) and spare propeller(s)
propeller blade(s) which
 

 



--------------------------------------------------------------------------------



 



     
are taken out of spare and used as replacement prior to delivery, out the
replaced items shall be the property of the Buyers. The radio installation and
navigational equipment as well as GMDSS equipment, computers and printers shall
be included in the sale without extra payment. All stores and provisions shall
be included in the sale and be taken over by the Buyers without extra payment.
 
 
   
The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc. exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the sop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):
 

- Specific Company Software
- All Icons
- Unitor Equipment
- Training Videos
- Family Portraits
- ISM Manuals
- Videocassettes

         
The Buyers shall take over the and unbroached and unused main engine and
generator lubricating oils which have not passed through the Vessel’s system, in
storage tanks and and pay the Sellers’ last purchased prices less any discounts
as evidenced by copies of the relevant vouchers and discount agreement. The
Vessel’s bunkers are the property of the Vessel’s Time Charterers (see Clauses
19 and 21 herein) and shall be dealt with by the Buyers (as the new Owners)
under the provisions of the Charter Party. However 37 tons of fuel oil remaining
onboard belong to the Sellers and the Buyers are to pay for this at the time of
delivery at the Sellers’ net purchased price as evidenced by invoices. Payment
under this Clause shall be made at the same time and place and in the same
currency as the Purchase Price.
     
 
       
8      Documentation
     
 
       
The place of closing London, at the offices of The Royal Bank of Scotland plc,
S/10 Great Tower Street, London EC3
     
 
       
In exchange for payment of the Purchase Price along with any other payments
called for in accordance with this Agreement the Sellers shall furnish the
Buyers with Bill(s) of Sale and other normal delivery documentation as required
by the Buyers for registration and legal/valid transfer of the Vessel’s title to
the Buyers, a list of which shall be agreed with the Buyers and incorporated in
on Addendum to this Agreement.

     

             
a)
  [Deleted]      
 
           
b)
  [Deleted]      
 
           
c)
  [Deleted]      
 
           
d)
  [Deleted]      
 
           
e)
  [Deleted]      

 



--------------------------------------------------------------------------------



 



         
 
     
 
       
 
     

         
At the time Of delivery The Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery to the Vessel from the Sellers to the Buyers.
     
 
       
At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all existing manuals/instruction books/plans, main
engine and generators’ previous overhaul reports etc. which are on board the
Vessel Other certificates which are on board the Vessel shall also be handed
over to the Buyers unless the Sellers are required to retain same, in which case
the Buyers to have the right to take copies. Other technical documentation which
may be in the Sellers’ possession shall be promptly forwarded to the Buyers at
their expense, if they so request The Sellers may keep the Vessel’s log books
but the Buyers to have the right to take copies of same.
     
 
       
9. Encumbrances
     
 
The Sellers warrant that the Vessel, at the time of delivery, free from all
charters, encumbrances, mortgages and mantime liens or any other debts
whatsoever. The sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.
     
 
       
10. Taxes, etc.
     
 
       
Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar changes
in connection with the closing of the Sellers’ register shall be for the
sellers’ account.
     
 
       
11. Condition on delivery
     
 
       
The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over in the same
condition as she was at the time of inspection, normal wear and tear excepted.
However the Vessel shall be delivered with her present class fully maintained
free of notation and free of average damage affecting the Vessel’s class, and
with all her classification certificates and national/international trading
certificates according to the vessel’s present flag, clean, valid and unextended
for a minimum period of 3 (three) months at the time of delivery. All continuous
surveys/survey cycles to be up to date and valid. The Vessel shall be delivered
in full accordance with the latest IMO MARPOL, SOLAS regulation, applicable for
foreign flag vessels of this age. “Inspection” in this Clause 11. shall mean the
Buyers’ inspection according to Clause 4 a) or 4 b), if applicable, or the
Buyers’ inspection prior to the signing of this Agreement. If the Vessel is
taken over without inspection, the date of this Agreement shall be the relevant
date
     

             
*
  Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.      
 
           
12.
  Name/markings      

 



--------------------------------------------------------------------------------



 



         
Upon delivery the Buyers undertake to change the name of the Vessel and after
funnel markings
     
 
       
13. Buyers’ default
     
 
       
Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest Should the
Purchase Price not be paid in accordance with Clause 3, the Sellers have the
right to cancel the Agreement, in which case the deposit together with interest
earned shall be released to the Sellers, If the deposit does not cover their
loss, the Sellers shall be entitled to earn further compensation for their
losses and for all expenses incurred together with interest.
     
 
       
14 Sellers’ default
     
 
       
Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of canceling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall, be
released to them immediately. Should the Sellers fail to give Notice of
Readiness by the date stipulated in line 61 or fail to be ready to validly
complete a legal transfer as aforesaid they shall make due compensation to the
Buyers for their loss and for all expenses together with interest if their
failure is due to proven negligence and whether or not the Buyers cancel this
Agreement
     
 
       
15. Buyers’ representatives
     
 
       
After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense. These representatives are on board for
the purpose of familiarisation of the Vessel’s operational characteristics and
in the capacity of observers only, and they shall not interfere in any respect
with the operation/manning of the Vessel The Buyers or Buyers’ representatives
shall sign the Sellers’ standard latter of indemnity prior to their embarkation
     
 
       
16 Arbitration
     

         
a)*
  This Agreement shall be governed by and construed in accordance with English
law and any dispute arising out of this Agreement shall be referred to
arbitration in London in accordance with the Arbitration Acts 1950 and 1975 or
any statutory/modification or re-enactment thereof for the time being in force,
one arbitrator being appointed by each party. On the receipt by one party of the
nomination in writing of the other party’s arbitrator, that party shall appoint
their arbitrator within fourteen days. failing which the decision of the single
arbitrator appointed shell apply. If two arbitrators properly appointed shall
nor agree they shall appoint an umpire whose decision shall be final.  

 



--------------------------------------------------------------------------------



 



     
Clause 17.
   
 
   
No drydocking prior to delivery. However, the Buyers have the right to arrange
at their risk and expense an inspection of the Vessel’s underwater parts
utilising video camera by diver approved by the Vessel’s Class with the Class
surveyor and Buyers’/Sellers’ representatives in attendance.
   
 
   
The Vessel is to be made available to be inspected by divers in clear and
suitable waters as required by the Class surveyor at the Sellers’ expense.
   
 
   
The Notice of Readiness for Delivery as referred to in Clauses 3 and 5 herein
shall be submitted to the Buyers after divers inspection is completed and the
Vessel is in all respects ready for delivery.
   
 
   
Should such divers inspection reveal any damage or structural defect to the
Vessel’s underwater parts which would impose a recommendation against the
Vessel’s present class, then:
   
 
   
In the event that Class imposes a recommendation that would require the Vessel
to be drydocked, then the Sellers shall arrange at their expense for the Vessel
to be drydocked and they shall repair the identified damage together with any
other serious damage found which was not identified by diver, and for which
class would impose a recommendation, and such damage(s) shall be repaired by the
Sellers to Class satisfaction to obtain a clean certificate of Class for the
identified damages only prior to delivery of the Vessel to the Buyers. The
present Class shall at all times be the sole arbitrator as to whether underwater
damage, if any, imposes a recommendation of Class.
   
 
   
Whilst the Vessel is in drydock the Buyers shall have the right to attend the
Vessel and to clean, paint and carry out other minor works whilst the Vessel is
in drydock at the Buyers’ risk and expense provided such work does not interfere
with the Sellers’ work and that such Buyers’ work shall be liaised with the
Sellers’ attending superintendents.
   
 
   
In the event that the Buyers’ works are not completed prior to the time the
Sellers have completed their work, then the Sellers have the right to tender
Notice of Readiness whilst the Vessel is still in drydock provided, of course,
the Vessel is in all respects ready for delivery in accordance with the terms of
this Agreement.
   
 
   
Should the Buyers’ work still not be completed and the Vessel is unable to leave
drydock because of this work within three (3) banking days after the Sellers
have tendered a Notice of Readiness the Buyers shall take delivery of the Vessel
in drydock and pay for the Vessel even though the Vessel remains in drydock. The
cost for docking and undocking shall be for the Sellers’ account but the cost
for any extra time spent in the drydock after the Notice of Readiness has been
tendered by Sellers (and the three (3) subsequent banking days have lapsed),
shall be for the Buyers’ account.
   
 
   
If any damage is found which results in a Class recommendation for which repair
is not immediately required and may be deferred to the next scheduled drydocking
or special survey, the Sellers shall have the option to settle the cost of
repairing such damage based on the average of two quotes received from two
reputable independent repair yards near to the delivery port - one chosen by the
Buyers and one chosen by the Sellers. However it is always understood that the
Sellers will only bear the direct repair cost always excluding any docking
and/or service charges.
   
 
   
Clause 18.
   
 
   
The Sellers hereby confirm that the Vessel is eligible to trade to Arab
countries.
   

 



--------------------------------------------------------------------------------



 



 
Clause 19
 
The Vessel is sold including the balance of her Time Charter to STX Panocean
under Charter Party dated 22nd April, 2005 at a rate of US$ 36,500 (Thirty Six
Thousand Five Hundred Dollars United States Currency) per day less 3.75% (three
point seven five percent) commission for a period of minimum 59/maximum
61 months commenced 11th May, 2005. The Buyers have already studied the Charter
Party and declared their acceptance thereof.
 
Clause 20
 
All details of negotiations and of this sale shall be kept Strictly Private and
Confidential.
 
Clause 21
 
The Buyers have already lifted their Board Approval to the purchase of this
Vessel however this sale remains subject to the Charterers’ Approval of the
transfer of the Vessel’s Time Charter. In the event that such approval is not
obtained within Friday, 8th September, 2005 and failing Buyers’ ability to offer
a suitable alternative remedy which is acceptable to the Sellers, then the
deposit, if lodged, together with interest earned, if any, shall be immediately
released to the Buyers and this Agreement shall become null and void.

             
For the Sellers:
      For the Buyers:    
ALEXANDRIA SHIPPING CO., LTD.
      IRON BEAUTY SHIPCO LLC    
 
           
/s/ Andonis T.N. Lemos
 
Andonis T.N. Lemos
      /s/ Stamatis Molaris
 
Stamatis Molaris    
Attorney-in-Fact
      Attorney-in-Fact    

This document is a computer generated copy of “SALEFORM 1993” issued by
authority of the Norwegian Shipbrokers’ Association using software which is the
copyright of Strategic Software Ltd. Any insertion of deletion to the form must
be clearly visible. In the event of any modification made to the preprinted text
of this document, the original document shall apply. The Norwegian Shipbrokers’
Association and

 



--------------------------------------------------------------------------------



 



Strategic Software Ltd. assume no responsibility for any loss or damage caused
as a result of discrepancies between the original approved document and this
document.

 